Citation Nr: 0935837	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-34 600 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury, to include loss of vision.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A chronic left eye disorder was not shown in service or for 
many years thereafter and is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Residuals of a left eye injury, to include vision loss, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
connection claims adjudicated herein.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (including the May 1966 separation 
examination) reflect no complaints of, treatment for, or 
findings related to a chronic left eye disorder.  Only 
refractive error was shown.  Therefore, the Board finds that 
a chronic left eye disorder was not shown in service.  

To the extent that the Veteran has a refractory error, the 
Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008).  Such conditions are part of a life-
long defect, and are normally static conditions which are 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90 (1990) at 1.  Therefore, defective vision is simply a 
refractory error of the eyes and a claim on this basis must 
necessarily be denied.  

The Board will also consider diagnoses of corneal scars of 
the left eye and bilateral cataracts.  The Veteran has also 
been diagnosed with posterior vitreal detachment of the right 
eye but that issue is not on appeal because it is the 
opposite eye.  The Board acknowledges that, while post-
service evidence does not pinpoint precisely when the Veteran 
was diagnosed with corneal scars and cataracts of the left 
eye, a pertinent diagnosis does not appear to have been 
rendered until at least several years after his separation 
from service.  

Specifically, in an August 2007 letter, a private physician 
reported that he had treated the Veteran, who had a corneal 
scar on his left eye, for "approximately 20 years," dating 
the onset to the late 1980s, some 20 years after service.  In 
a subsequent July 2009 letter, this same physician stated 
that he had treated the Veteran "since 1970" and reiterated 
that the Veteran had "an old corneal scar in his left eye."  

Even accepting the onset to 1970, this is approximately 4 
years after service separation.  Also, of particular 
significance in this regard is the fact that the Veteran did 
not report left eye symptoms related to service or assert 
that such symptomatology was of longstanding duration at any 
earlier post-service evaluation or treatment session or at 
the May 1966 separation examination.

	In addition to the absence of documented post-service 
symptomatology for many years, the evidence includes the 
Veteran's statements and sworn testimony asserting continuity 
of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

	In this case, the Veteran is competent to report symptoms 
(which come to him through his senses) because such actions 
require only personal knowledge.  Layno, 6 Vet. App. at 470.  
He has indicated that he continued to experience symptoms 
relating to the eye after he was discharged from the service.  

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	Even assuming symptomatology as early as 1970, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1966) and initial reported symptoms related to 
an eye disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
Next, the Board finds that the Veteran's reported history of 
continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, despite his assertions that 
he has had left eye problems since service, service treatment 
records (including the May 1966 separation examination) are 
absent of any such complaints or findings.    

The Board has weighed the Veteran's contentions regarding a 
continuity of pertinent problems against the absence of 
documented complaints or treatment for a chronic left eye 
disorder for at least several years after separation from 
service.  In so doing, the Board finds the Veteran's 
recollections as to symptoms experienced in the distant past, 
made in connection with claims for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, there is no competent 
evidence associating the Veteran's currently-diagnosed left 
eye disorders with his active duty, despite his assertions to 
the contrary.  

While his private physician noted that the corneal scar was 
present when he "first treated" the Veteran 20 years ago 
(dating the onset to the late 1980s), he subsequently 
indicated that the Veteran had been his patient "since 
1970" and that he had an old corneal scar.  In neither case 
did the physician establish a medical nexus between active 
duty and the Veteran's corneal abrasion.  

The physician's notation that the Veteran had an "old" 
corneal scar in his left eye does not specifically associate 
such a disorder with active duty.  In fact, one reading of 
the letters is that he had been treating the Veteran since 
1970 but that he did not observe a corneal abrasion until the 
1980s.  Further, no medical professional has established a 
nexus between cataracts and active duty.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed left eye disorders and active duty service.  In 
particular, he maintains having left eye problems (including 
loss of vision) since "a magnum part" was surgically 
removed from his left eye during service.  See, e.g., June 
2009 hearing transcript (T.) at 15-17, 20.  

While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, corneal 
abrasions and cataracts are not the types of disorders that 
he can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Although he has training in a health care field (dentistry), 
the evidence does not show that he has any specialized 
training in ophthalmology.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the August 2007 
correspondence, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish effective dates.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue adjudicated herein.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran has submitted available pertinent private 
treatment records.  Further, he testified before the 
undersigned VLJ in June 2009.  

Also, in November 2008, the Veteran underwent a relevant VA 
examination.  The Board finds that this examination is 
adequate for evaluation purposes.  Specifically, the VA 
examiner interviewed the Veteran and conducted an 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  

The Board acknowledges that, in conjunction with the hearing, 
the Veteran submitted additional private medical records.  At 
the hearing, he expressed his desire to waive agency of 
original jurisdiction review of these documents.  T. at 22.  
A copy of the transcript of the hearing is of record.  Thus, 
the Board concludes that available records and medical 
evidence have been obtained in order to make an adequate 
determination as to the claim adjudication herein.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this issue that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for residuals of a left eye injury, to 
include loss of vision, is denied.  


REMAND

After a thorough review of the claims file, the Board also 
finds that a remand of the Veteran's claim for service 
connection for hearing loss is necessary.  While the Board 
regrets the delay caused by this remand, further evidentiary 
development of this issue is necessary prior to a final 
adjudication of the claim.  

Following a VA audiological examination in August 2008, the 
examiner concluded that the Veteran's moderate to profound 
left ear sensorineural hearing loss "is less likely than not 
. . . due to acoustic trauma in the military service."  In 
support of this conclusion, the examiner referenced the 
absence of "documented evidence" of hearing loss for many 
years after service.  In particular, the examiner referenced 
the normal left ear audiological findings shown at a November 
1964 annual examination and at the May 1966 separation 
examination.  

Of particular significance to the Board, however, is the fact 
that, contrary to the August 2008 VA examiner's conclusion, 
the service treatment records did indeed reflect some degree 
of hearing loss in the Veteran's left ear.  In particular, 
both the November 1964 annual evaluation and  the May 1966 
discharge examination reflected 25 decibels at 500 Hz in the 
Veteran's left ear.  In addition, these audiological 
evaluations showed 20 decibels at higher frequencies in the 
Veteran's left ear.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (stipulating that the threshold for normal hearing 
is 0 to 20 decibels and that defective hearing is 
characterized by hearing acuity which is greater than 
20 decibels.)  

Therefore, the August 2008 VA examiner's conclusion that the 
Veteran's current left ear hearing loss disability was not 
related to his service was based on an erroneously assumption 
concerning the Veteran's history of hearing impairment.  The 
medical opinion is, thus, not probative to the left ear 
portion of the Veteran's hearing loss claim.  

With regard to the Veteran's right ear hearing acuity, the 
Board notes that the November 1964 annual evaluation, as well 
as the May 1966 discharge examination, both reflected 25 
decibels at 500 Hz in the Veteran's right ear and 20 decibels 
at some of the higher frequencies in this ear.  Although the 
August 2008 VA audiological examination found that the 
Veteran had, at that time, normal hearing in his right ear, 
the additional medical records submitted by the Veteran in 
conjunction with his June 2009 hearing show some current 
hearing impairment in his right ear.  These most recent 
private audiological evaluation records do not include an 
opinion regarding the etiology of the current right ear 
hearing problems.  

Consequently, in light of the inadequacies of the August 2008 
medical opinion (with regard to the etiology of the Veteran's 
left ear hearing loss), as well as the absence of an 
etiological opinion concerning his current right ear hearing 
impairment, the Board concludes that a remand of his claim 
for service connection for bilateral hearing loss is 
necessary.  Specifically, on remand, he should be accorded a 
VA audiological examination to determine the nature, extent, 
and etiology of his bilateral hearing impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder a copy of the November 
2007 audiological evaluation from the 
VA Medical Center in East Orange, New 
Jersey.  If a copy of this examination 
is not available, a notation to that 
effect should be made in the claims 
folder.  

2.  Thereafter, the Veteran should be 
scheduled for an examination to 
determine the nature, extent, and 
etiology of his bilateral hearing loss 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including 
audiological testing, should be 
conducted.  All pertinent bilateral 
hearing loss pathology should be noted 
in the examination report.  

For any hearing loss diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  In rendering such 
conclusion, the examiner should address 
the in-service audiological testing 
findings of hearing impairment as well 
as the Veteran's contentions that his 
in-service responsibilities as a 
dentist exposed him to noise from 
"high speed handpieces."  

Complete rationale should be given for 
all opinions reached.  

3.  Thereafter, re-adjudicate the issue 
of entitlement to service connection 
for bilateral hearing loss.  If the 
decision remains adverse, the Veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


